Per Curiam.
We are inclined to think the Judges of the Common Pleas erred in refusing a discharge, simply because of the omission of the word “ Junior ” to the petitioner’s name; but it is unnecessary to decide that point, as this is not a proper case for a mandamus. The Court of Insolvency, has rendered a final judgment. We cannot reverse that upon this motion, nor can we command them by our writ, to reverse their own decision and to render another and specific judgment. We know of no remedy for the petitioner, but to make his application de novo.

Buie discharged.